40 F.3d 1243
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  ALBERT RUSSELL CLAY, JR., Petitioner.
No. 94-8028.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 9, 1994.

On Petition for Writ of Mandamus.
Albert Russell Clay, Jr., petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus in this Court to compel the district court judge to recuse himself and to advance Petitioner's 42 U.S.C. Sec. 1983 (1988), action to trial.  Finding no extra-judicial bias and no unreasonable delay in the district court, we deny the petition for writ of mandamus.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.   Kerr v. United States Dist. Court for N. Dist., 426 U.S. 394, 402 (1976).  Petitioner fails to allege extrajudicial bias warranting recusal of the judge,  In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and Petitioner's other claims may be raised on appeal.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Also, the record discloses that there has been no unreasonable delay in the district court.  While we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus and deny Petitioner's motion for production of documents.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED